UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-6609 (Registrant's telephone number, including area code) Date of fiscal year end: September 30, 2015 Date of reporting period: March 31, 2015 Item 1. Reports to Stockholders. Poplar Forest Funds Poplar Forest Partners Fund Poplar Forest Outliers Fund Poplar Forest Cornerstone Fund Each a Series of Advisors Series Trust www.poplarforestfunds.com Semi-Annual Report March 31, 2015 POPLAR FOREST FUNDS Performance for each of the classes for the periods ended March 31, 2015 is as follows: Average Annual Total Returns as of March 31, 2015* Since Inception Partners Fund 6 Months 1 Year 3 Years 5 years 12/31/09 Class A shares; with load -5.21% -0.46% 15.56% 11.87% 13.35% Class A shares; without load -0.23% 4.78% 17.56% 13.02% 14.47% Institutional Class shares -0.10% 5.06% 17.86% 13.31% 14.76% S&P 500® Index 5.93% 12.73% 16.11% 14.47% 14.88% Outliers Fund 3 Months 12/31/14 Class A shares; with load -4.07% — — — -4.07% Class A shares; without load 1.00% — — — 1.00% Russell Midcap® Index 3.95% — — — 3.95% 6 Months 12/31/11 Institutional Class shares 0.04% 10.55% 19.00% — 23.45% Russell Midcap® Index 10.13% 13.68% 18.10% — 21.05% Cornerstone Fund 3 Months 12/31/14 Class A shares; with load -5.55% — — — -5.55% Class A shares; without load -0.56% — — — -0.56% Institutional Class shares -0.48% — — — -0.48% S&P 500® Index 0.95% — — — 0.95% Barclays U.S. Aggregate Bond Index 1.61% — — — 1.61% Consumer Price Index + 3% 1.30% — — — 1.30% *Returns for periods less than one year are not annualized. Partners Outliers Cornerstone Class A Shares Gross Expense Ratio 1.40% 2.56% 2.39% Net Expense Ratio 1.26% 1.36% 1.17% Class I Shares Gross Expense Ratio 1.15% 2.31% 2.14% Net Expense Ratio 1.01% 1.11% 0.92% Performance data quoted represents past performance; past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Funds may be lower or higher than the performance quoted.Performance data current to the most recent month-end may be obtained by calling 1-877-522-8860.Performance for Class A Shares with load reflects a maximum 5.00% sales charge.Class A shares without load do not take into account any sales charges which would reduce performance. 2 POPLAR FOREST FUNDS Expense ratio, net of fee waiver, reflects contractual fee waiver in effect through at least January 27, 2016. Short-term performance, in particular, is not a good indication of each Fund’s future performance, and an investment should not be made based solely on returns. The Outliers Fund Institutional Class performance shown prior to December 31, 2014 is that of the Poplar Forest Outliers Fund, L.P. (the “Predecessor Partnership”) and includes expenses of the Predecessor Partnership.Simultaneous with the commencement of the Fund’s investment operations on December 31, 2014, the Predecessor Partnership converted into the Institutional Class of the Fund.The Predecessor Partnership maintained an investment objective and investment policies that were, in all material respects, equivalent to those of the Fund.The performance returns of the Predecessor Partnership are unaudited and are calculated by the Adviser on a total return basis.The Predecessor Partnership was not a registered mutual fund and was not subject to the same investment and tax restrictions as the Fund, which, if applicable, may have adversely affected its performance. 3 POPLAR FOREST FUNDS May 8, 2015 Dear Partners, March 31 marks the end of the first half of the fiscal period of the Poplar Forest Partners Fund (the “Partners Fund”), the Poplar Forest Outliers Fund (the “Outliers Fund”) and the Poplar Forest Cornerstone Fund (the “Cornerstone Fund”) (each, a “Fund” and collectively, the “Funds”). March not only marks the end of winter; it also marks the end of the college application process.The high school senior has much to sort out:Where do I apply?What should my essay be about?Then comes the waiting and worrying: Will they like me?Will I get in?Admission decisions start coming as early as December and continue through the end of March.This is a time of great tension for most students I’ve seen go through it.And after all the thick and thin envelopes have been opened, the big question looms: Where should I go? I watched my oldest daughter navigate this process a year ago; my son tackled it this year.I’ve come to realize that the admissions process is just one phase in an anxiety ridden rite of passage: the transition from childhood into adulthood.Over the last month, I’ve read several articles about transition.I was particularly struck by author William Bridges’s definition of transition as a gradual psychological reorientation that happens inside us as we try to adapt to change.With my oldest daughter, the transition from high schooler to independent college student – from submitting her first application to realizing that she’d made the right choice – took about 15 months.As she moved firmly into the second semester of her first year, I heard an excited new tone in her voice.She’s on her way! Mr. Bridges, a California-based consultant and former literature professor, breaks transition into three phases: 1) endings, 2) a neutral zone, and 3) new beginnings.For the college transition to be successful, our kids have to say goodbye to a familiar past while walking into an uncertain future.My son knows that he is going to college this fall; high school is ending.He is now in that uncomfortable neutral zone in which he is uncertain about where he’ll go and is wracked by countless worries: Will I like the school I chose?What about my roommate?Will college be fun?Will the work be hard?Will I succeed? From the outside, it seems confusing.Why aren’t these kids happier?They’ve worked really hard and they’ve earned the opportunity to go to college.What great news!Fond memories of our own experience come flooding back.But our kids don’t have the benefit of our hindsight.College is uncharted territory; uncertainty can be scary. The current investment landscape offers parallels.For the last six years, investors have operated in an “easy money” environment.Like tutor-hiring parents who fear for their children’s grades, the U.S. Federal Reserve (the “Fed”) has purchased billions upon billions of dollars’ worth of bonds to keep long-term interest rates low. The Fed believes this will help the economy earn better grades.To further their cause, the Fed cut short-term interest rates to zero and kept them there.These 4 POPLAR FOREST FUNDS actions appear to have worked.The economy is growing reasonably and unemployment is falling.In effect, the economy has earned the grades to get into college; now it’s time to see how our students do on their own. Like anxious parents, many investors are worried about the transition to a self-sustaining environment.“Will my kid get good grades in college without a tutor?” becomes “Will the economy continue to grow in the face of higher rates?”The market is in what Bridges would call a transition neutral zone – the period of greatest uncertainty.The Fed has been clear: interest rates are going to start increasing.What isn’t clear is the pace of those increases.To me, this is welcome news; the Fed is saying they are increasingly confident the economy can manage on its own. Uncertainty – what impact will higher interest rates have? Not only has the Federal Reserve made clear their intention to raise interest rates, they have also given investors some clues as to magnitude.The pronouncements of the Federal Reserve’s Open Market Committee include a consensus view that, in a more normal environment, the Fed Funds rate should be around 3.75%.Relative to the current level of 0.00%, there are big rate increases coming. If investors become convinced that rates are going up significantly, they may begin to liquidate some of their fixed income investments because as interest rates rise, bond prices fall.Where might that money go?Perhaps cash balances will simply grow, but with cash offering returns below the rate of inflation, investors lose purchasing power by holding cash.Perhaps funds will flow into real estate or commodities, but given the track record of those asset classes in the last five to ten years that seems less likely.That may leave stocks as the most attractive asset class for the time being.I can imagine investors driving prices higher at a rate faster than earnings are growing.It doesn’t seem unreasonable to believe the ratio of price to earnings could grow to 20 times before the market reaches a peak. One of my worries about the market phase we are transitioning into is that it may lead us to become too conservative too soon.While some commentators are concerned that rising interest rates will soon lead to a big decline in stock prices, I can more easily imagine the opposite.If the transition to higher interest rates results in excessive valuations for equities, our portfolios could produce positive investment results that lag the returns of the S&P 500® Index (“S&P 500”).That may be the result of our taking a more conservative posture in the interest of managing risk.Price matters: as prices rise, the risk of loss grows. A note on risk: while many market participants describe risk as deviation from some market benchmark (like the S&P 500), we at Poplar Forest Capital, LLC (“Poplar Forest”) define risk as permanent losses of capital.Part of the current love affair investors are having with index funds is their lack of deviation risk (a.k.a. tracking error).While investing in an index fund reduces the risk of generating a below market return, it also reduces the chance of beating the market.With the S&P 500 having produced a compound total return of almost 15% over the five years ended March 31, 2015, just keeping pace seems like a great idea.However, index fund 5 POPLAR FOREST FUNDS providers keep buying as stock prices climb and, as a result, index funds bare the full brunt of any bear market. I am hopeful that Poplar Forest’s investment process, with its attention to risk and a 15% hurdle rate on new investments, will allow us to do better than the indices when lean times arrive.That said, we may underperform in the stage of the cycle where stocks move from fairly valued to overvalued.As I reflect on my behavior, there is a good chance that I’ll need to strive to not jump the gun in growing too conservative too soon in the later stages of this investment cycle. I don’t know when the next bear market will come.The odds of a bear market coming soon seem low for reasons I’ve already mentioned.The economy is growing in what appears to be self-sustaining fashion.Continued economic growth should allow corporate earnings to continue to advance once we get past a couple current headwinds.Valuations appear reasonable.And finally, we believe the Fed is not trying to slow the economy.This last point is important.While the Fed has signaled its intention to raise interest rates, their posture is one of removing stimulus – they are taking their foot off the gas.If the Fed were raising rates to slow the economy – putting their foot on the brakes – I’d be far more concerned.I watch the shape of the yield curve closely in assessing the Fed’s intentions.At present, the yield curve is positively sloped; if the curve inverts, we’ll likely take a very defensive posture. As I look ahead, the outlook for stocks appears positive given the factors discussed above.This could be augmented by additional inflows into equities if investors liquidate bonds in anticipation of higher rates.Such behavior could push stocks from fairly valued into the zone of excessively valued.If we see evidence of this behavior, we’ll act accordingly.Likewise, if the yield curve inverts, we’ll take a more defensive posture in the portfolio.Until then, we will focus on identifying (from the bottom up) what we hope will be great individual investments.Given that we’re in the uncertain zone of transition from easy money to more normal monetary policy, we may have to live with increased market volatility.As a result, we may hold a little extra cash to provide us with funds to deploy in market corrections. In closing – Thank you This is also an exciting time of transition for Poplar Forest.With the launching of the Outliers Fund and Cornerstone Fund at the end of 2014, we now manage three distinct mutual funds. In the pages that follow, you’ll find a discussion of each of our Funds. The Partners Fund, our flagship fund, is focused on out-of-favor large and mid-sized companies.The Outliers Fund is focused on under-appreciated medium sized and smaller companies.The Cornerstone Fund, our most conservative fund, is focused on protecting and growing investors’ purchasing power through investments in both common stocks and bonds. After seven and a half years of hard work by a great team of associates, we find ourselves in a very strong position and with a bright future.None of this would be 6 POPLAR FOREST FUNDS possible without the confidence expressed by our thoughtful, long-term client partners who have entrusted us with their money.We will continue to do what we’ve done from the beginning: invest alongside you in our funds with the goal of generating market beating, long-term returns.Thank you for making this possible! J. Dale Harvey April 2, 2015 7 POPLAR FOREST FUNDS Poplar Forest Partners Fund Commentary from J. Dale Harvey, Portfolio Manager: While stocks, as measured by the S&P 500, produced a return of 5.93% in the period from October 1, 2014 through March 31, 2015, our portfolio generated a small loss.The biggest positive contributors to our results during the period were Aetna, Inc., TE Connectivity Ltd. and Quest Diagnostics Inc.The biggest detractors to our results during the period were Haliburton Co., WPX Energy, Inc. and Avon Products, Inc.Looked at by industry, our healthcare holdings added the most to our results while our energy investments were most detrimental to the Partners Fund’s short-term performance. While the economic environment in the U.S. appears sufficiently positive to lead the U.S. Federal Reserve to start the process of normalizing interest rates, that is not the case overseas.Economic growth in emerging markets has been disappointing, and Europe continues to battle a lethargic economy and potential deflation.As a result, the prices of many commodities have fallen and the U.S. dollar has strengthened.The dollar appears to be responding to the current environment of higher interest rates in the U.S. relative to other developed markets.In the short-term, the strong dollar cuts the price of imported goods (good news for consumers), but it also reduces the value of overseas profits (bad for companies with non-U.S. operations). With energy and other commodity prices having fallen dramatically, this would appear to be an environment in which bargains could be found.We are spending a great deal of time looking for new investments in the area, but most of the stocks we look at appear to embed expectations for dramatic improvement in prices.We believe oil prices may return to $75 over the next couple years, we do not appear to be alone in that belief and, as a result, we haven’t identified any new energy investments despite our continued investigation.If investors capitulate and give up on a recovery in oil prices, we may yet get a chance to meaningfully increase our exposure to energy stocks. Given our focus on long-term investing, we tend to focus more on our long-term results.On an absolute basis, we are pleased with what we’ve been able to accomplish since launching the Partners Fund over five years ago.When we judge our results, we tend to focus on the Fund’s Institutional Class shares (IPFPX).While the Fund has not kept pace with the S&P 500 in recent quarters, we are pleased to have generated annual returns of 14.76% for the Institutional Class shares and 14.47% for the Class A shares (without load) since the Fund’s inception.In comparison, the S&P 500 has produced a 14.88% return during this period. The chart below is a hypothetical representation of how $10,000 would have grown had it been invested in either the Institutional Class shares of the Partners Fund (to $20,589) or in the S&P 500 (to $20,709).If we are successful, the gap between the lines on the chart will widen over time. 8 POPLAR FOREST FUNDS Past performance does not guarantee future results. This chart illustrates the performance of a hypothetical $10,000 investment made in the Institutional Class of the Partners Fund since the Fund’s inception on 12/31/2009. It assumes reinvestment of dividends and capital gains, but does not reflect the effect of any applicable sales charge or redemption fees.This chart does not imply any future performance. Poplar Forest Outliers Fund Commentary from Steve Burlingame, Portfolio Manager: Skiing inspires me.I treasure the majesty and rugged beauty of the mountains, the opportunity to find your own line through the snow, and that magical feeling of flow when you lean into your fear and follow the turns the mountain presents.Unfortunately, this past winter in the Sierras left most skiers (including me) frustrated by a lack of good snow.If you believe, as I do, that skiing is a dance and the mountain always leads, then this was a season of slow dancing.As I was scouring the mountain for the best snow, I was struck by how many skiers had simply resigned themselves to skiing the tracked out and crowded groomed trails.Everyone seemed so anxious to be on the snow that they never considered whether their day might end better if they spent some time riding lifts to identify where on the mountain the best snow was hiding.In life and business, I usually prefer less, higher quality activity to more, lower quality activity.In a world obsessed with constant stimulation, I’m at peace patiently picking my spots.The hordes of skiers trampling the slushy groomers didn’t seem to care that the easy snow wasn’t good snow.Not only was the risk of injury elevated for these skiers due to the thin cover but the rewards seemed paltry since there was no room to build up any speed.Thankfully for me, after a little over an hour of lift riding, there was some good snow to be 9 POPLAR FOREST FUNDS found off of a slower moving, two-person lift (Chair 14) on the far side of the mountain.I skied with aplomb.Investing in today’s market environment reminds me of my ski trip.The risks of falling for the average stock appear to be rising and, similar to finding good snow, finding good investments requires increased measures of patience and selectivity, in my opinion. Investment Results: During the first quarter of 2015, the Outliers Fund’s Institutional Class shares generated a positive return of 1.04% and the Class A shares generated a return of 1.00% (without load), both of which were lower than the Russell Midcap® Index return of 3.95%.Our goal is not to outperform every quarter or even every year but rather to generate market-beating annualized returns over a full market cycle. Our investments in the industrials and healthcare sectors contributed the most to our relative returns whereas our investments in the consumer discretionary and information technology sectors detracted the most.We continue to believe that attractive risk / reward profiles exist among companies positioned to benefit from a recovery in spending on infrastructure and non-residential capital expenditures in the U.S. and Europe. This belief informs our relatively high exposure to companies in the producer durables / industrials sectors.It is worth noting that the Outliers Fund has no exposure to utilities or real estate investment trusts (“REITs”).Many of these companies pay investors high dividend yields and are often viewed as fixed income equivalents.Over the next three to five years, investors may become less interested in utilities and REITs if interest rates on competing fixed income assets rise. Since launching the mutual fund on December 31, 2014, we have initiated two new investments in Gildan Activewear, Inc. (GIL) and Zynga, Inc. (ZNGA).While I trimmed various existing holdings over the last three months, no investments were exited.The Outliers Fund continues to look quite different from the Russell Midcap® Index with notably higher allocations to the producer durables / industrials and healthcare sectors and notably lower allocations to the financials, utilities and consumer discretionary sectors. Poplar Forest Cornerstone Fund Commentary from Derek Derman, Co-Portfolio Manager: The Cornerstone Fund is designed to offer clients a lower volatility option for investing in Poplar Forest’s long-term contrarian value strategy.By building a balanced portfolio of debt and equity securities, the Fund seeks to deliver superior, risk-adjusted returns over full market cycles.Equity and fixed income weightings will be tactically allocated based on prospective return potential and risk factors although equity exposure will not generally exceed 75% of net assets. As we exit the first quarter of the year, the Cornerstone Fund’s positioning reflects our preference for equity securities over fixed income.The Federal Reserve (the “Fed”) is signaling its intention to raise interest rates later this year.We view this 10 POPLAR FOREST FUNDS decision as the right one and one that should not be feared.The Fed has no intentions of slowing the economy – only beginning the normalization process.However, even modest increases in interest rates will hurt bond prices and we feel keeping duration low and waiting for better returns makes the most sense.On the other hand, equity valuations are reasonable.They are no longer deeply discounted as multiple expansion coming out of the financial crisis has led to many years of solid equity returns.This means finding values is more challenging, but not unreasonable.We will continue to be vigilant in our value pursuit and not waver.If equity valuations become inflated – which is entirely possible given the lack of alternatives – you will see the Fund increase fixed income exposure. Investment Results and Operations: Given our focus on protecting and growing investors’ long-term purchasing power, we will focus on our long-term results relative to inflation.At this point, we don’t have long-term results on which to focus as the Cornerstone Fund has only been in operation for three months.In the first three months of operations, our portfolio generated a small loss.Institutional Class shares generated a return of -0.48% and Class A shares generated a return of -0.56% (without load), both of which were lower than the Barclays U.S. Aggregate Bond Index return of 1.61%.The biggest positive contributors to our results during the quarter were Pfizer, Inc., GlaxoSmithKline plc and TE Connectivity Ltd.The biggest detractors to our results during the quarter were AbbVie, Inc., Proctor & Gamble Co. and Bank of America Corp. The Cornerstone Fund was formed by an in-kind transfer of a dozen equity securities from two clients of Poplar Forest and cash contributions by the Fund’s portfolio managers and Poplar Forest.In the first three months, our focus was building out a short duration, high quality bond portfolio equal to roughly 25% of Fund assets – the low end of our expected range of 25-50% of Fund assets in fixed income securities.In addition, we have further diversified the equity portfolio from the original 12 stocks to 29 equity investments at March 31, 2015.Over time, the Fund will likely own 25-40 individual stocks.The Fund finished the quarter with roughly 10% of assets in cash and equivalents which gives us funds to deploy in a market correction. Must be preceded or accompanied by a prospectus. Mutual fund investing involves risk. Principal loss is possible. Investing in small and medium-sized companies may involve greater risk than investing in larger, more established companies because they can be subject to greater share price volatility.The Funds may invest in foreign securities which involve greater volatility and political, economic and currency risks and differences in accounting methods.These risks are usually greater in emerging markets.The Funds may invest in debt securities which typically decrease in value when interest rates rise.Asset-backed and mortgage-backed securities include market risk, interest rate risk, credit risk and prepayment risk.This risk is usually greater for longer-term debt securities.When a Fund invests in an exchange-traded fund (“ETF”) or mutual fund, it will bear additional expenses based on its pro rata share of the ETF’s or mutual fund’s operating expenses, including the potential duplication of management fees.The Funds may invest in options, which may be subject to greater fluctuations in value than an investment in the underlying securities. 11 POPLAR FOREST FUNDS Fund holdings and sector allocations are subject to change at any time, and should not be considered a recommendation to buy or sell any security.For a complete list of holdings, please refer to the schedule of investments in this report. Opinions expressed are subject to change at any time, are not guaranteed and should not be considered investment advice. Price/Earnings is the ratio of a firm’s closing stock price and its earnings per share. The S&P 500® Index is a market-value weighted index consisting of 500 stocks chosen for market size, liquidity, and industry group representation. The Russell Midcap® Index is a subset of the Russell 1000® Index.It includes approximately 800 of the smallest securities based on a combination of their market cap and current index membership. The Barclays U.S. Aggregate Bond Index is a broad base index, maintained by Barclays Capital, and is often used to represent investment grade bonds being traded in the United States. The Consumer Price Index (“CPI”) is a measure of the average change over time in the prices paid by urban consumers for a market basket of consumer goods and services.The Consumer Price Index +3% is a measure defined as an objective in the Fund prospectus.The annual percentage change in the CPI is used as a measure of inflation. It is not possible to invest directly in an index. Poplar Forest Capital, LLC is the adviser to the Funds which are distributed by Quasar Distributors, LLC. 12 POPLAR FOREST FUNDS SECTOR ALLOCATION OF PORTFOLIO ASSETS at March 31, 2015 (Unaudited) POPLAR FOREST PARTNERS FUND POPLAR FOREST OUTLIERS FUND Percentages represent market value as a percentage of total investments. 13 POPLAR FOREST FUNDS SECTOR ALLOCATION OF PORTFOLIO ASSETS at March 31, 2015 (Unaudited), Continued POPLAR FOREST CORNERSTONE FUND Percentages represent market value as a percentage of total investments. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. 14 POPLAR FOREST FUNDS EXPENSE EXAMPLE at March 31, 2015 (Unaudited) As a shareholder of a mutual fund, you incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments, redemption fees, and exchange fees, and (2) ongoing costs, including management fees, distribution and/or service fees, and other fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Funds and to compare these costs with the ongoing costs of investing in other mutual funds. The Poplar Forest Partners Fund Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (10/1/14 – 3/31/15).The Poplar Forest Outliers Fund and the Poplar Forest Cornerstone Fund Example is based on an investment of $1,000 invested on December 31, 2014, the Funds’ inception date, and held through the end of the period (12/31/14 – 3/31/15). Actual Expenses For each class of each Fund, two lines are presented in the tables below, with the first line providing information about actual account values and actual expenses.Actual net expenses are limited to 1.25% and 1.00% for Class A shares and Institutional Class shares, respectively, of the Poplar Forest Partners Fund, per the operating expenses limitation agreement.Actual net expenses are limited to 1.35% and 1.10% for Class A shares and Institutional Class shares, respectively, of the Poplar Forest Outliers Fund, per the operating expenses limitation agreement.Actual net expenses are limited to 1.15% and 0.90% for Class A shares and Institutional Class shares, respectively, of the Poplar Forest Cornerstone Fund, per the operating expenses limitation agreement.You will be assessed fees for outgoing wire transfers, returned checks, and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Funds’ transfer agent.The Example below includes, but is not limited to, management fees, 12b-1 fees, fund accounting, custody and transfer agent fees.You may use this information, together with the amount you invested, to estimate the expenses that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes For each class of each Fund, the second line provides information about hypothetical account values and hypothetical expenses based on the respective Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period.You may use this information to compare the ongoing costs of investing in the Funds and other funds.To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the table are meant to highlight your ongoing 15 POPLAR FOREST FUNDS EXPENSE EXAMPLE at March 31, 2015 (Unaudited), Continued costs only and do not reflect any transaction costs, such as sales charges (loads), redemption fees, or exchange fees.Therefore, the second line of the tables for each class of each Fund is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transaction costs were included, your costs would have been higher. Beginning Ending Expenses Paid Annualized Account Value Account Value During Period Expense 10/1/14 3/31/15 10/1/14 – 3/31/15 Ratio* Poplar Forest Partners Fund Class A Shares Actual $ 997.70 1.25% Hypothetical (5% return before expenses) 1.25% Institutional Class Shares Actual $ 990.00 1.00% Hypothetical (5% return before expenses) 1.00% * Expenses are equal to the Fund’s annualized expense ratio, multiplied by the average account value over the period, multiplied by 182 (days in most recent fiscal half-year) / 365 days to reflect the one-half year expense. Beginning Ending Expenses Paid Annualized Account Value Account Value During Period Expense 12/31/14 3/31/15 12/31/14 – 3/31/15 Ratio** Poplar Forest Outliers Fund Class A Shares Actual 1.35% Hypothetical (5% return before expenses) 1.35% Institutional Class Shares Actual 1.10% Hypothetical (5% return before expenses) 1.10% 16 POPLAR FOREST FUNDS EXPENSE EXAMPLE at March 31, 2015 (Unaudited), Continued Beginning Ending Expenses Paid Annualized Account Value Account Value During Period Expense 12/31/14 3/31/15 12/31/14 – 3/31/15 Ratio** Poplar Forest Cornerstone Fund Class A Shares Actual $ 994.40 1.15% Hypothetical (5% return before expenses) 1.15% Institutional Class Shares Actual $ 995.20 0.90% Hypothetical (5% return before expenses) 0.90% ** Expenses are equal to the Fund’s annualized expense ratio, multiplied by the average account value over the period, multiplied by 90 (days in most recent fiscal half-year) / 365 days to reflect the one-half year expense. 17 POPLAR FOREST PARTNERS FUND SCHEDULE OF INVESTMENTS at March 31, 2015 (Unaudited) Shares COMMON STOCKS – 94.8% Value Banks – 9.6% Bank of America Corp. $ Citigroup, Inc. JPMorgan Chase & Co. Construction & Engineering – 4.0% AECOM Technology Corp. (b) Containers & Packaging – 3.1% Sealed Air Corp. Electronic Equipment, Instruments & Components – 4.6% TE Connectivity Ltd. (a) Energy Equipment & Services – 9.8% Baker Hughes, Inc. Halliburton Co. Rowan Companies plc – Class A (a) Health Care Equipment & Supplies – 2.4% Baxter International Inc. Health Care Providers & Services – 9.2% Aetna Inc. Quest Diagnostics, Inc. Industrial Conglomerates – 2.2% General Electric Co. Insurance – 15.5% Allstate Corp. American International Group, Inc. Lincoln National Corp. MetLife, Inc. Leisure Products – 1.7% Mattel, Inc. Media – 2.3% Omnicom Group Inc. The accompanying notes are an integral part of these financial statements. 18 POPLAR FOREST PARTNERS FUND SCHEDULE OF INVESTMENTS at March 31, 2015 (Unaudited), Continued Shares Value Metals & Mining – 3.9% Freeport-McMoRan Inc. $ Reliance Steel & Aluminum Co. Oil, Gas & Consumable Fuels – 4.2% Ultra Petroleum Corp. (b) WPX Energy, Inc. (b) Personal Products – 2.8% Avon Products, Inc. Pharmaceuticals – 4.6% Eli Lilly & Co. Professional Services – 3.1% Dun & Bradstreet Corp. Semiconductors & Semiconductor Equipment – 2.9% Intersil Corp. – Class A Software – 3.4% Microsoft Corp. Specialty Retail – 1.8% Staples, Inc. Technology Hardware, Storage & Peripherals – 3.7% Hewlett-Packard Co. TOTAL COMMON STOCKS (Cost $458,284,282) Principal Amount CORPORATE BONDS – 1.5% Health Care Providers & Services – 0.3% Quest Diagnostics, Inc. $ 3.20%, 4/1/16 Life Sciences Tools & Services – 0.3% Thermo Fisher Scientific, Inc. 2.25%, 8/15/16 Nondepository Credit Intermediation – 0.3% General Electric Capital Corp. 3.35%, 10/17/16 The accompanying notes are an integral part of these financial statements. 19 POPLAR FOREST PARTNERS FUND SCHEDULE OF INVESTMENTS at March 31, 2015 (Unaudited), Continued Principal Amount Value Oil, Gas & Consumable Fuels – 0.2% Oneok Partners LP $ 3.25%, 2/1/16 $ Insurance – 0.3% Prudential Financial Inc. 4.75%, 9/17/15 Semiconductors & Semiconductor Equipment – 0.1% Altera Corp. 1.75%, 5/15/17 TOTAL CORPORATE BONDS (Cost $8,473,086) Shares SHORT-TERM INVESTMENTS – 3.9% Fidelity Institutional Money Market Portfolio – Select Class, 0.10% (c) TOTAL SHORT-TERM INVESTMENTS (Cost $22,779,900) Total Investments in Securities (Cost $489,537,268) – 100.2% Liabilities in Excess of Other Assets – (0.2)% ) NET ASSETS – 100.0% $ (a) U.S. traded security of a foreign issuer. (b) Non-income producing security. (c) Rate shown is the 7-day annualized yield at March 31, 2015. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. 20 POPLAR FOREST OUTLIERS FUND SCHEDULE OF INVESTMENTS at March 31, 2015 (Unaudited) Shares COMMON STOCKS – 89.7% Value Air Freight & Logistics – 4.4% UTi Worldwide, Inc. (a) (b) $ Banks – 4.8% CIT Group Inc. Beverages – 0.9% Monster Beverage Corp. (b) Building Products – 2.0% Armstrong World Industries, Inc. (b) Commercial Services & Supplies – 3.9% Clean Harbors, Inc. (b) Construction & Engineering – 6.4% AECOM Technology Corp. (b) Distributors – 2.5% Core-Mark Holding Company, Inc. Diversified Consumer Services – 5.2% DeVry Education Group, Inc. Strayer Education, Inc. (b) Energy Equipment & Services – 2.3% Baker Hughes, Inc. Health Care Providers & Services – 14.9% Aetna Inc. Humana, Inc. Quest Diagnostics, Inc. Insurance – 4.3% Progressive Corp. Machinery – 6.6% Colfax Corp. (b) NN, Inc. Metals & Mining – 3.7% Reliance Steel & Aluminum Co. Oil, Gas & Consumable Fuels – 3.9% EQT Corp. Ultra Petroleum Corp. (a) (b) WPX Energy, Inc. (b) The accompanying notes are an integral part of these financial statements. 21 POPLAR FOREST OUTLIERS FUND SCHEDULE OF INVESTMENTS at March 31, 2015 (Unaudited), Continued Shares Value Professional Services – 4.1% Dun & Bradstreet Corp. $ Real Estate Management & Development – 1.0% Howard Hughes Corp. (b) Semiconductors & Semiconductor Equipment – 5.1% Micron Technology, Inc. (b) Veeco Instruments, Inc. (b) Software – 6.5% Check Point Software Technologies, Ltd. (a) (b) Zynga Inc. – Class A (b) Technology Hardware, Storage & Peripherals – 4.2% NetApp, Inc. SanDisk Corp. Textiles, Apparel & Luxury Goods – 3.0% Gildan Activewear Inc. (a) TOTAL COMMON STOCKS (Cost $4,111,726) SHORT-TERM INVESTMENTS – 10.7% Fidelity Institutional Money Market Government Portfolio – Class I, 0.01% (c) Fidelity Institutional Money Market Portfolio – Select Class, 0.10% (c) TOTAL SHORT-TERM INVESTMENTS (Cost $502,152) Total Investments in Securities (Cost $4,613,878) – 100.4% Liabilities in Excess of Other Assets – (0.4)% ) NET ASSETS – 100.0% $ (a) U.S. traded security of a foreign issuer. (b) Non-income producing security. (c) Rate shown is the 7-day annualized yield at March 31, 2015. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. 22 POPLAR FOREST CORNERSTONE FUND SCHEDULE OF INVESTMENTS at March 31, 2015 (Unaudited) Shares COMMON STOCKS – 64.3% Value Banks – 6.1% Bank of America Corp. $ Citigroup, Inc. JPMorgan Chase & Co. Beverages – 3.6% PepsiCo, Inc. Communications Equipment – 1.2% Cisco Systems, Inc. Construction & Engineering – 1.9% AECOM Technology Corp. (b) Electrical Equipment – 3.3% Emerson Electric Co. Electronic Equipment, Instruments & Components – 0.5% TE Connectivity Ltd. (a) Energy Equipment & Services – 4.3% Baker Hughes, Inc. Rowan Companies plc – Class A (a) Health Care Equipment & Supplies – 1.8% Zimmer Holdings, Inc. Household Products – 3.2% Procter & Gamble Co. Industrial Conglomerates – 4.7% 3M Co. General Electric Co. Insurance – 6.6% American International Group, Inc. Lincoln National Corp. MetLife, Inc. IT Services – 3.6% International Business Machines Corp. Leisure Products – 0.6% Mattel, Inc. The accompanying notes are an integral part of these financial statements. 23 POPLAR FOREST CORNERSTONE FUND SCHEDULE OF INVESTMENTS at March 31, 2015 (Unaudited), Continued Shares Value Metals & Mining – 1.3% Freeport-McMoRan, Inc. $ Reliance Steel & Aluminum Co. Oil, Gas & Consumable Fuels – 0.9% WPX Energy, Inc. (b) Personal Products – 1.2% Avon Products, Inc. Pharmaceuticals – 16.5% Abbott Laboratories AbbVie, Inc. GlaxoSmithKline Plc – ADR Johnson & Johnson Pfizer, Inc. Technology Hardware, Storage & Peripherals – 3.0% Hewlett-Packard Co. TOTAL COMMON STOCKS (Cost $4,048,783) EXCHANGE-TRADED FUNDS – 4.8% iShares Core U.S. Aggregate Bond ETF Vanguard Short-Term Inflation Protected Securities ETF TOTAL EXCHANGE-TRADED FUNDS (Cost $297,323) Principal Amount CORPORATE BONDS – 14.8% Health Care Providers & Services – 2.5% Quest Diagnostics, Inc. $ 5.45%, 11/1/15 Multiline Retail – 3.5% Kohl’s Corp. 6.25%, 12/15/17 Nondepository Credit Intermediation – 2.5% General Electric Capital Corp. 3.35%, 10/17/16 The accompanying notes are an integral part of these financial statements. 24 POPLAR FOREST CORNERSTONE FUND SCHEDULE OF INVESTMENTS at March 31, 2015 (Unaudited), Continued Principal Amount Value Oil, Gas & Consumable Fuels – 3.6% Marathon Oil Corp. $ 5.90%, 3/15/18 $ Semiconductors & Semiconductor Equipment – 2.7% Altera Corp. 1.75%, 5/15/17 TOTAL CORPORATE BONDS (Cost $919,798) U.S. GOVERNMENT AGENCIES AND INSTRUMENTALITIES – 5.8% U.S. Government Agencies FHLMC 0.75%, 9/11/17 U.S. Treasury Notes U.S. Treasury Note 0.125%, 1/15/22 TOTAL U.S. GOVERNMENT AGENCIES AND INSTRUMENTALITIES (Cost $354,764) The accompanying notes are an integral part of these financial statements. 25 POPLAR FOREST CORNERSTONE FUND SCHEDULE OF INVESTMENTS at March 31, 2015 (Unaudited), Continued Shares/Principal Amount SHORT-TERM INVESTMENTS – 9.8% Value Fidelity Institutional Money Market Portfolio – Select Class, 0.10% (c) $ U.S. Treasury Bill $ 0.095%, due 9/17/15 (d) TOTAL SHORT-TERM INVESTMENTS (Cost $606,891) Total Investments in Securities (Cost $6,227,559) – 99.5% Other Assets in Excess of Liabilities – 0.5% NET ASSETS – 100.0% $ ADR – American Depositary Receipt ETF – Exchange-Traded Fund (a) U.S. traded security of a foreign issuer. (b) Non-income producing security. (c) Rate shown is the 7-day annualized yield at March 31, 2015. (d) Rate shown is the discount rate at March 31, 2015. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. 26 POPLAR FOREST FUNDS (This Page Intentionally Left Blank.) 27 POPLAR FOREST FUNDS STATEMENTS OF ASSETS AND LIABILITIES at March 31, 2015 (Unaudited) ASSETS Investments in securities, at value (identified cost $489,537,268, $4,613,878, and $6,227,559) Receivables Due from Adviser (Note 4) Fund shares issued Dividends and interest Dividend tax reclaim Prepaid expenses Total assets LIABILITIES Payables Securities purchased Fund shares redeemed Due to Adviser 12b-1 fees Custody fees Administration and fund accounting fees Transfer agent fees and expenses Audit fees Chief Compliance Officer fee Accrued expenses Total liabilities NET ASSETS CALCULATION OF NET ASSET VALUE PER SHARE Class A Shares Net assets applicable to shares outstanding Shares issued and outstanding [unlimited number of shares (par value $0.01) authorized] Net asset value and redemption price per share Maximum offering price per share (Net asset value per share divided by 95.00%) Institutional Class Shares Net assets applicable to shares outstanding Shares issued and outstanding [unlimited number of shares (par value $0.01) authorized] Net asset value, offering and redemption price per share COMPONENTS OF NET ASSETS Paid-in capital Accumulated net investment income/(loss) Accumulated net realized gain from investments and written options Net unrealized appreciation on investments Net assets The accompanying notes are an integral part of these financial statements. 28 POPLAR FOREST FUNDS STATEMENTS OF ASSETS AND LIABILITIES at March 31, 2015 (Unaudited), Continued Poplar Forest Poplar Forest Poplar Forest Partners Outliers Cornerstone Fund Fund Fund $ $ $ — — — 27 — 75 $ ) ) ) $ $ $ The accompanying notes are an integral part of these financial statements. 29 POPLAR FOREST FUNDS STATEMENTS OF OPERATIONS For the Period Ended March 31, 2015 (Unaudited) Poplar Forest Poplar Forest Poplar Forest Partners Outliers Cornerstone Fund Fund* Fund* INVESTMENT INCOME Income Dividends (net of withholding tax of $0, $41, and $372, respectively) $ $ $ Interest 87 Total income Expenses Advisory fees (Note 4) Administration and fund accounting fees (Note 4) 12b-1 fees – Class A shares (Note 5) 75 Transfer agent fees and expenses (Note 4) Registration fees Custody fees (Note 4) Printing and mailing expense Audit fees Trustees fees Insurance expense — — Legal fees Chief Compliance Officer fee (Note 4) Miscellaneous Total expenses Less: Advisory fees waived and expenses reimbursed by Adviser (Note 4) Net expenses Net investment income/(loss) ) REALIZED AND UNREALIZED GAIN/(LOSS) ON INVESTMENTS AND WRITTEN OPTIONS Net realized gain from: Investments ) Written options — — Net change in unrealized appreciation/(depreciation) on: Investments ) ) Written options — — Net realized and unrealized gain/(loss) on investments and written options ) ) Net Increase/(Decrease) in Net Assets Resulting from Operations $ ) $ $ ) * For the period December 31, 2014 through March 31, 2015. The accompanying notes are an integral part of these financial statements. 30 POPLAR FOREST FUNDS STATEMENTS OF CHANGES IN NET ASSETS Poplar Forest Partners Fund Six Months Ended March 31, 2015 Year Ended (Unaudited) September 30, 2014 NET INCREASE/(DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ $ Net realized gain from investments and written options Net change in unrealized appreciation/(depreciation) on: Investments ) Written options ) Net increase/(decrease) in net assets resulting from operations ) DISTRIBUTIONS TO SHAREHOLDERS From net investment income Class A Shares ) ) Institutional Class Shares ) ) From net realized gain on investments Class A Shares ) ) Institutional Class Shares ) ) Total distributions to shareholders ) ) CAPITAL SHARE TRANSACTIONS Net increase in net assets derived from net change in outstanding shares (a) Total increase in net assets NET ASSETS Beginning of period End of period $ $ Accumulated net investment income $ $ (a) A summary of share transactions is as follows: Six Months Ended March 31, 2015 Year Ended (Unaudited) September 30, 2014 Shares Paid-in Capital Shares Paid-in Capital Class A Shares Shares sold $ $ Shares issued on reinvestments of distributions Shares redeemed ) Net increase $ $ Institutional Class Shares Shares sold $ $ Shares issued on reinvestments of distributions Shares redeemed ) Net increase $ $ The accompanying notes are an integral part of these financial statements. 31 POPLAR FOREST FUNDS STATEMENTS OF CHANGES IN NET ASSETS, Continued Poplar Forest Poplar Forest Outliers Fund Cornerstone Fund Period Ended Period Ended March 31, 2015* March 31, 2015* (Unaudited) (Unaudited) NET INCREASE/(DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income/(loss) $ ) $ Net realized gain from investments ) Net change in unrealized appreciation on investments ) Net increase in net assets resulting from operations ) CAPITAL SHARE TRANSACTIONS Net increase in net assets derived from net change in outstanding shares (a) Total increase in net assets NET ASSETS Beginning of period — — End of period $ $ Accumulated net investment income/(loss) $ ) $ (a) A summary of share transactions is as follows: Poplar Forest Poplar Forest Outliers Fund Cornerstone Fund Period Ended Period Ended March 31, 2015* March 31, 2015* (Unaudited) (Unaudited) Shares Paid-in Capital Shares Paid-in Capital Class A Shares Shares sold $ $ Net increase $ $ Institutional Class Shares Shares sold $ $ Shares issued in connection with transfer in-kind Shares redeemed ) ) — — Net increase $ $ * Commenced operations on December 31, 2014. The accompanying notes are an integral part of these financial statements. 32 POPLAR FOREST PARTNERS FUND FINANCIAL HIGHLIGHTS For a share outstanding throughout each period Class A Shares December 31, Six Months 2009* Ended through March 31, Year Ended September 30, September 30, (Unaudited) Net asset value, beginning of period $ Income from investment operations: Net investment income^ Net realized and unrealized gain/(loss) on investments and written options ) ) Total from investment operations ) ) Less distributions: From net investment income ) — From net realized gain on investments ) ) ) )# ) — Total distributions ) — Net asset value, end of period $ Total return -0.23
